Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 3, 4, 5, 6, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 20-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 20, the term “relatively uninjured” is a relative term and as claimed, one of ordinary skill in the art would not be able to ascertain the meets and bounds of what that is to encompass. 

Claims 2, 3, 4, 5, 6, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 21-27 are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 8, 9, 10, 13, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable in view of embodiments of VanBurch (US Pub. 7,975,425 B1).
	Regarding claim 1, VanBurch discloses a method for capturing fish from a body of water having a surface, comprising:
Causing multiple ones of the fish to jump above the surface of the body of water (Fig. 1, stimulus device 28 causes the carp to jump out of the water) in proximity to a base (Col 2, lines 3-6, “Fig. 1 shows a harvest station 12 preferably comprising a floating dock or logs and decks of a pontoon boat in order to float the equipment as well as be transportable to strategic locations”);

wherein the base comprises a boat (Fig. 1, raft 112), wherein the capture mechanism is configured to capture the fish so that they are relatively uninjured.
Under a different embodiment of VanBurch, it discloses transferring multiple ones of fish captured in the one or more receptacles to a storage area (Fig. 8, base 212 could be used to capture and contain multiple fish). 
It would have been obvious to combine the embodiment of VanBurch that discloses causing multiple fish to jump above the surface of a body of water and employing a capture mechanism with the other embodiment of VanBurch that discloses transferring multiple fish to a receptacle. Doing so would enable one to retain the fish that are stimulated to jump above the body of water.
Regarding claims 2 and 3, VanBurch discloses wherein the fish is a selected non-native fish, and wherein the body of water contains a different type of fish that is different from the selected type of fish (Col 2, lines 16-18, “to control measures for Asian carp considered an invasive or nuisance species in selected bodies of waters”).
Regarding claim 4, VanBurch discloses the selected type of fish is Asian silver carp (Col 1, lines 16-17, discloses “control measures for Asian carp”)
Regarding claim 5, VanBurch discloses use in a body of water that is navigable
(Col 2, lines 5-6, discloses use of a “pontoon boat in order to float the equipment as well as be transportable to strategic locations”).
claim 6, VanBurch discloses causing the fish to jump by generating a sound below the surface of the body of water (Col. 2, lines 27-29 “The harvest station 12 further comprises an ultrasonic transducer 22 or any other suitable sensor which is operated by and feeds its return echo to an ultrasound fish location unit”).
Regarding claims 8 and 9, VanBurch discloses a base comprising a motorized boat that can move transversely across the surface of the water (Col. 4, lines 22-24. “Fig. 9 shows the harvest station 110 of Figs. 2 through 4 but not stationary as before but now mobile as being towed behind a motorized watercraft”).
It would have been obvious to combine the embodiment of VanBurch that discloses the harvest station with the embodiment of VanBurch that discloses use with a motorized watercraft. Allowing for the apparatus to mobile would enable it to be transported to locations where fish live.
Regarding claim 10, VanBurch discloses the claimed invention except for it having a number of receptacles greater than or equal to 4. It would have been obvious to one having ordinary skill in the art at the time the invention was made to increase the number of receptacles to four to store more fish, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 13, VanBurch discloses a capture mechanism able to capture multiple fish in the air simultaneously (Fig. 2, figure depicts multiple fish being captured).
Regarding claim 14, VanBurch discloses the claimed invention except for a receptacles that has an opening with a major axis that is greater than or equal to six feet. It would have been obvious to one having ordinary skill in the art at the time the 
Regarding claim 18, VanBurch discloses the claimed invention except for it comprising a receptacle that is elastic. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make a receptacle that is elastic, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claim 19, VanBurch discloses causing the fish to jump by stimulating the fish at a depth greater than or equal to three meters with respect to the surface of the water (The method of stimulation is ultrasonic sound waves which can be assumed to be able to travel greater than 3 meters because water is a good conductor of sound).

Claims 11, 15, 16, 17, 20, 21, 22, 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over VanBurch (US Pub. 7,975,425 B1) in view of Bentzley (US Pub. 5,042,187).
Regarding claim 11, VanBurch discloses the method of capturing fish from a body of water, but does not disclose multiple receptacles of a capture mechanism in a loop. However, this limitation is taught by Bentzley. Bentzley teaches multiple receptacles (Fig. 1, assembly member 74) of a capture mechanism operatively connected to a conveying mechanism (Fig. 2, conveyor belt drums) that transports three 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of capturing fish of VanBurch with the conveying mechanism of Bentzley because that would enable the fish to be transported and stored.
Regarding claim 15, VanBurch discloses the method of capturing fish from a body of water, but does not disclose a conveying mechanism. However, this limitation is taught by Bentzley. Bentzley teaches a conveying mechanism transports one or more receptacles in a loop (Fig. 1, filter means 16 comprises a plurality of assembly member 74), wherein the loop comprises moving the one or more receptacles close to the surface of the water before catching fish toward an end portion of the barrier (Fig. 2, the receptacles are moved at an angle towards the surface of the water) and then moving the one or more receptacles containing fish away from the end portion of the barrier to empty the one or more receptacles (Fig. 2, receptacles empty contents into hopper 106) and then returning the one or more receptacles along the surface of the water to capture additional fish (after emptying contents into hopper, receptacles return to the water).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of capturing fish of VanBurch with the conveying mechanism of Bentzley because that would enable the fish to be transported and stored.
claim 16, VanBurch discloses the method of capturing fish from a body of water, but does not disclose a capture mechanism. However, this limitation is taught by Bentzley. Bentzley teaches a conveying mechanism wherein a general plane of the opening of the receptacle of the capture mechanism (Fig. 2, assembly member 74) has a changing orientation angle with respect to the surface of the water during movement along the loop (Fig. 2, the angle with respect to the water changes depending on the trajectory of the receptacle).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of capturing fish of VanBurch with the conveying mechanism of Bentzley because changing the angle of the receptacle along its path enables it to both catch fish and empty them into a container.
Regarding claim 17, VanBurch discloses the method of capturing fish from a body of water, but does not disclose use of multiple receptacles. However, this limitation is taught by Bentzley. Bentzley teaches a conveying mechanism wherein the capture mechanism includes multiple receptacles that are operatively connected to a conveying mechanism (Fig. 1, filter means 16 comprises a plurality of assembly member 74).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of capturing fish of VanBurch with the conveying mechanism of Bentzley because that would enable the fish to be transported and stored.
VanBurch in view of Bentzley does not disclose multiple receptacles are conveyed at a speed greater than or equal to 1 meter per second. It would have been 
Regarding claim 20, VanBurch discloses: a stimulation device for causing multiple ones of the fish to jump above the surface of the body of water (Fig. 1, stimulus device 28 causes the carp to jump out of the water);
Bentzley teaches of a boat (Abstract, lines 2-3: “The apparatus includes a boat fitted with a driven roller arrangement”) supporting a capture mechanism including multiple receptacles (Fig. 1, plurality of assembly member 74 is shown) pivotally attached to a conveying mechanism (Fig. 2, filter means 16) that is operable to convey the receptacles along a looped conveying path;
Wherein each of the multiple receptacles has an opening large enough to capture multiple ones of the fish (Col. 5, line 3-4, “colony of shrimp” implies multiple of shrimp are capable of being captured);
wherein respective pivotal attachments of the multiple receptacles are operable to orient respective openings in a first orientation to capture multiple ones of the fish while they are above the surface of the water (Fig. 2, Assembly member 74 has a changing orientation angle with respect to the surface of the water during movement along the loop. When the receptacle is above the surface of the water, it is oriented such that it is possible for a fish to jump above the surface of the water into the receptacle);

and a storage area adapted for receiving fish emptied from the receptacles along the conveying path when the receptacles are oriented at a second orientation that is different from the first orientation (Fig. 2, receptacles empty contents into hopper 106).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of capturing fish of VanBurch with the conveying mechanism of Bentzley so that the fish can be collected and stored when they jump above the surface of the body of water.
	Regarding claim 21, Van Burch as modified discloses the claimed invention except for the capture mechanism is configured to capture fish that are in a range from fingerlings to 110 pounds. It would have been obvious to one having ordinary skill in the art at the time the invention was made to allow for a range in the size of fish because of the unpredictability of fishing, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 22, Van Burch as modified discloses the claimed invention in addition to the fish are alive immediately after capture as taught by Bentley (There is nothing on the harvester that would kill a caught fish other than oxygen deprivation).
Re claim 23, wherein the capture mechanism is configured to support a leading edge of a receptacle, see Bentzely baskets. 
claim 25, Van Burch as modified by Bentzley discloses the claimed invention except for the capture mechanism is configured to capture fish that are in a range from fingerlings to 110 pounds. It would have been obvious to one having ordinary skill in the art at the time the invention was made to allow for a range in the size of fish because of the unpredictability of fishing, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 26, Van Burch as modified by discloses the claimed invention in addition to the fish are alive immediately after capture as taught by Bentzley (There is nothing on the harvester that would kill a caught fish other than oxygen deprivation).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over VanBurch (US Pub. 7,975,425 B1) in view of Bentzley (US Pub. 5,042,187), and further in view of Baba (US Pub. 2018/0132459 A1).
Regarding claim 24, VanBurch as modified discloses the claimed invention but does not disclose an underwater drone configured to herd the fish prior to capture as taught by Baba (Pg. 1, [0017], lines 5-8: “The dropped underwater drones 1 generate guidance transmission waves and navigate to guide a school of fish (fish) in a direction of a fishing net 3 set in advance”).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the system for capturing fish of VanBurch to include the underwater drone of Baba to increase the chances of catching fish.
Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable in view of embodiments of VanBurch (US Pub. 7,975,425 B1) and further in view of Baba (US Pub. 2018/0132459 A1).
Regarding claim 27, VanBurch as modified discloses the claimed invention but does not disclose an underwater drone is employed herd the fish prior to capture as taught by Baba (Pg. 1, [0017], lines 5-8: “The dropped underwater drones 1 generate guidance transmission waves and navigate to guide a school of fish (fish) in a direction of a fishing net 3 set in advance”).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the system for capturing fish of VanBurch to include the underwater drone of Baba to increase the chances of catching fish.
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. Applicant argues that as amended the fish are relatively uninjured, as noted in the office action, there is a 112(b) in regards to intended claim scope. Additionally, the boat of VanBurch not moving is irrelevant to the argument because even an anchored boat will experience some amount of movement.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the non-target fish) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the conveying mechanism of Bentzley is still applicable regardless of whether or not the machine is oriented above or below the surface of the water. Additionally, the energy efficiency of one method over another has no impact on its novelty or obviousness in regards to this claimed invention. Furthermore, one of ordinary skill in the fishing areas would be so inclined to look to other fishing/sea animal capture devices for analogous art. 
General remarks
As a note on claim scope, from a structural perspective, while not utilized for purposes of rejection, the broad apparatus claims are striking similar to fishwheels or salmon wheels that have been used for more than a century. The Examiner suggests applicant narrow the claims more in-line with the structure disclosed and more particularly with relationship to more specific stimulation devices. As one may argue that there are many elements of a fishwheel that could be construed as something that stimulates the water, which could cause a fish to jump, should such a fish wheel be  
Allowable Subject Matter
Claims 12  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua J Michener whose telephone number is (571)272-1467.  The examiner can normally be reached on Monday-Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642